Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 25 and 32 are objected to because of the following informalities:
(A) Claims 25 and 32 recite the limitation "a snoop-based cache coherence system" in line 3.  It is unclear whether "a snoop-based cache coherence system" in claims 25 and 32 is referring to "a snoop-based cache coherence system" in claims 20 and 27 respectively. If it is, it should be "the snoop-based cache coherence system".
Appropriate correction is required.

Reasons of Allowance

Claims 13-24 and 26-31 are allowed.
Claims 25 and 32 would be allowable if overcome the claim objection.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, Kultursay (US Pub. 2011/0307663), discloses “a snoop-based cache coherence system to: maintain cache coherency amongst cache misses in the associated snoop domain in accordance with a snoop-based cache coherency protocol”.
However, the prior art differs from the present invention because the prior art fails to disclose “receiving a recommendation from a directory-based cache coherence system to include an address in the snoop domain; and selectively acknowledging the recommendation and including the address in the snoop domain based at least in part on a number of sharers associated with the address”.


Independent Claims13, 20 and 27 identify the distinct features “a snoop-based cache coherence system to: maintain cache coherency amongst cache misses in the associated snoop domain in accordance with a snoop-based cache coherency protocol; receive a recommendation from a directory-based cache coherence system to include an address in the associated snoop domain; and selectively acknowledge the recommendation and include the address in the associated snoop domain based at least in part on a number of sharers associated with the address", which are not taught or suggested by the prior art of records.
Claims 13-32 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited  allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YONG J CHOE/Primary Examiner, Art Unit 2135